Church Sanctuary for Illegal Aliens

The historical tradition o f providing church sanctuary for crim inal offenses was abolished by
  statute in England in 1623 and th u s did not enter the United States as part of the common law.

Providing church sanctuary to illegal aliens probably violates 8 U.S.C. § 1324(a)(3), which
   forbids the harboring o f illegal aliens.

C ourts are unlikely to recognize church sanctuary as legally justified under the Free Exercise
   Clause o f the First Amendment, because disagreem ent with the governm ent’s treatment of
   aliens is not a religious belief th at is burdened by enforcem ent of the immigration laws, and
   the governm ent has a compelling countervailing interest in uniform law enforcement.

                                                                                         October 31, 1983

          M   em orandum          O p in io n   for th e     D epu ty A ttorney G            eneral



   We have discussed briefly at various times the legal issues raised by churches
offering sanctuary to illegal aliens, recently those from El Salvador.1 We have
undertaken to provide you with a preliminary and very general analysis of
those issues. In doing so, we have examined whether there is any law which
makes it illegal to provide sanctuary and have concluded that the practice
probably violates 8 U.S.C. § 1324(a)(3). We have also examined whether a
charge of violating 8 U.S.C. § 1324(a)(3) could be defeated by the defense that
sanctuary should be recognized at common law or should be protected by the
First Amendment. We do not believe that a court would recognize either of
these defenses.

                                      I. Historical Background

   The practice of providing asylum in a church or other sacred place has roots
in ancient history,2 although Christian churches were not recognized by Roman
law as places of sanctuary until the 4th century.3 Ecclesiastical sanctuary
spread with the growth of the church but the exact nature of the privilege varied
from country to country.4 The English common law permitted an accused felon
  1 See W ash. Post, O ct. 1 1, 1983, at B l , col. 2; N.Y. Tim es, Sept. 21, 1983, at A18, col. 1; Tim e, Apr. 25,
1983, a t 118; N.Y. T im es, Apr. 8, 1983, at A l, col. 1.
  2 See generally 24 Encyclopedia Americana 218 (1983); 19 Encyclopaedia Britannica 99 2 -9 3 (1971); 13
Encyclopaedia o f the Social Sciences 5 3 4 (1935). See also Deuteronomy 4:41,4:42.
  3 Encyclopaedia Britannica, supra n o te 2, at 993.
 4 Encyclopedia o f the Social Sciences, supra note 2, at 535-36.

                                                       168
to seek sanctuary in a church where he could choose either to submit to trial or
to confess and leave the country.5
   The general demise of government recognition of church sanctuary took
many years and is usually seen as the result of the growth of strong central
governments and the development of effective national systems of justice.6 In
England, efforts to curtail abuses of church sanctuary or to eradicate sanctuary
altogether achieved their first major success during the Reformation when
many of the recognized sanctuaries were abolished and replaced by a limited
number of cities of refuge.7 Sanctuary for criminals in England was finally
abolished in 1623.8
   We have found no evidence that the colonists revived church sanctuary in
America.9 A search of both federal and state case law has revealed no case
recognizing church sanctuary as a legitimate barrier to law enforcement. It is
true that American churches have been used at times as symbolic sanctuaries.
During the Vietnam War, for example, some churches offered “sanctuary” to
young men who did not want to serve in the Armed Forces. See Bridges v.
Davis, 443 F.2d 970 (9th Cir. 1971), cert, denied, 405 U.S. 919 (1972); United
States v. Beyer, 426 F.2d 773 (2d Cir. 1970). In both of the cited cases federal
officers eventually entered the churches and arrested individuals.10 Thus, as
with the protection presently being offered by churches to illegal aliens, the
continued existence of the “sanctuary” depended entirely upon the authorities’
desire to avoid a confrontation.

                                       II. Legality of Sanctuary

  The housing of illegal aliens by churches would appear to be a violation of 8
U.S.C. § 1324(a)(3), which forbids the harboring of illegal aliens.11 Although
the churches alert the INS that they are offering the aliens shelter, the most
recent case law rejects the notion that harboring must involve actually hiding
the alien or otherwise “clandestine” activity. United States v. Acosta D e Evans,
531 F.2d 428,430 (9th Cir. 1981). Instead, harboring has been held to include
  5 W. Blackstone, 4 Commentaries on the Laws o f England 3 32-33 (1765).
  6 T. Plucknett, A Concise History o f the Common Law 382 (2d ed. 1936); Encyclopaedia o f the Social
Sciences, supra note 2, at 53 6 -3 7 (1935).
  7 Encyclopaedia Britannica, supra note 2, at 993.
  8 An Act for C ontinuing and Reviving o f Divers Statutes, and Repeal of D ivers O thers, 1623, 21 Jac. 298,
303, ch. 28, § 7. See also B lackstone, supra note 5, at 333. Sanctuaries from civil process lingered on in some
districts until 1723. Encyclopaedia Britannica, supra note 2, at 993.
  9 For exam ple, church sanctuary is not referenced in such basic sources as The Records o f the Federal
Convention (M. Farrand ed. 1966), The Debates in the Several State Conventions on the Adoption o f the
Federal Constitution (J. Elliot ed. 1836), The Federalist Papers (C. R ossiter ed. 1961), or The Complete Anti-
Federalist (H. Storing ed. 1981).
   10 That the men had been taken from a church was recited in the facts o f both cases but played no part in
either c ou rt’s legal analysis.              v
   11 Section 1324(a)(3) provides:
       Any person . . . w ho . . . w illfully o r know ingly conceals, harbors, or shields from detection, or
       attem pts to conceal, harbor, o r shield from detection, in any place, including any building or any
       m eans o f transportation . . . any alien . . . not duly adm itted by an im m igration o ffic e r. . . shall be
       guilty o f a felony . . . .

                                                        169
knowingly taking steps that “afford shelter to” an illegal alien, even if done
without the purpose of concealing the alien from the immigration authorities.
Id. “[T]he term was intended to encompass conduct tending substantially to
facilitate an alien’s ‘remaining in the United States illegally,’ provided, of
course, the person charged has knowledge of the alien’s unlawful status.”
United States v. Lopez, 521 F.2d 437, 41 (2d Cir.) (citation omitted), cert,
denied, 423 U.S. 995 (1975). See also United States v. Cantu, 557 F.2d 1173,
1180 (5th Cir. 1977), cert, denied, 434 U.S. 1063 (1978). The debate on the
conduct covered by harboring is not entirely settled, however, as there are older
cases that take a contrary position. See Susnjar v. United States, 27 F.2d 223
(6th Cir. 1928). In addition, all of these cases involved defendants who simply
kept silent about the aliens’ presence, rather than individuals who have re­
ported the aliens’ presence to the INS but who have continued to shelter them.
   We believe that it is unlikely that the historical tradition of offering sanctu­
ary would provide a defense to an indictment under 8 U.S.C. § 1324(a)(3). As
noted above, church sanctuary for criminal offenses was abolished by statute in
England in 1623 and thus did not enter the United States as part of the common
law. It has never, as far as we can discover, been recognized here by any state
or federal legislation.12 The only way to use church sanctuary as a successful
defense on historical grounds would be to persuade the courts to resurrect the
common law right. This is unlikely. Not only have centuries passed since
sanctuary was abolished by statute, but there are major policy implications in a
decision to revive sanctuary. Sanctuary grew out of the need of primitive
societies for a place of respite. Where blood feud and tribal concerns dominate
a society or the courts are weak or the executive is too ready to dispense harsh
and bloody punishment, there may be a need for sanctuary. None of these
conditions exists in this country today. We doubt the courts would be willing,
even in the face of sympathetic facts, to hold that they were no longer able to
enforce the country’s laws in the church sanctuaries.13
   Nor do we believe that a court would recognize sanctuary as legally justified
under the Free Exercise Clause of the First Amendment.14 Although there are
cases recognizing that some government regulations must yield if contrary to
the sincere religious convictions of a citizen,15 we do not believe that the
   12 A lthough a co m p lete search of all s ta te law s enacted since 1789 is im practical, w e have review ed human
rights treatises, general and specialized encyclopedias, and historical reference works w ithout uncovering
any reference to an A m erican law dealing with church sanctuary. C hurches have often opposed particular
governm ent p o licies by preaching civil disobedience, but not, as far as we can determ ine, by claiming a
genera] exem ption from the legal process. There was no claim , for exam ple, that either the U nderground
R ailroad o r the sit-ins o f the modern C iv il Rights m ovem ent were legal — only that the particular laws
involved w ere im m oral and should, therefore, be changed.
   13 T he issue fo r countries w ith modem governm ents, such as the U nited States, has instead becom e w hether
to grant asylum to aliens (in derogation o f a sister state’s law s), leaving behind the more prim itive question
o f w hether to perm it derogation of o n e 's ow n crim inal law s by perm itting churches to act as sanctuaries —
and thus, as alternate sources o f temporal power.
   14 N .Y . T im es, Apr. 8, 1983, at A16, col. 5 (reporting the view o f Thom as C annon o f the M arquette
U niversity School o f Law that offering sanctuary could be legally ju stifie d under the First Amendment and
as an o b serv an ce o f an ancient custom w ith roots in the Judeo-C hristian tradition).
   15 See, e.g., Wisconsin v. Yoder, 406 U .S . 205 (1972); Sherbert v. Vemer, 374 U.S. 398 (1963).

                                                        170
analysis in those cases will protect people harboring illegal aliens. First,
disagreement with the government’s treatment of illegal aliens is not a reli­
gious belief that is burdened by enforcement of the immigration laws. Sherbert
v. Vemer, 374 U.S. 398, 403-06 (1963). Church members are not compelled
by our deportation of aliens to forego a religious practice, such as resting on the
Sabbath. Even if granting sanctuary were viewed as a legitimate religious
practice authorized by modem canon law, which all the evidence suggests it is
not, the federal government has a compelling countervailing interest in insur­
ing that the law is enforced throughout our country.16 The integrity of our
government would be seriously threatened if individuals could escape the
criminal law by pleading religious necessity.

                               III. Suggestions for Statement

   It has been suggested that the Department might wish to issue a formal
statement on the growing use of churches as places of sanctuary for illegal
aliens. If it is decided to do so, we recommend that the statement indicate that
there is a statutory right to file for asylum in this country. 8 U.S.C. § 1158. INS
does not deport aliens during the pendency of an application. The statement
might reiterate our determination to adjudicate all asylum claims fairly, and
urge that those with bona fide claims file them promptly.

   The plight of illegal aliens in this country obviously generates strong emo­
tions, especially when aliens are seeking escape from a strife-filled nation and
argue that the government from which they are seeking sanctuary is the source
of at least some of the violence. In any prosecution the courts are likely to be
presented with defendants whose cases are sympathetic and whose advocates
will be drawn from persons who assert a moral basis for their views. As in the
case of enforcing any law affecting large numbers of people who may have
acted pursuant to strong and principled convictions, sensitivity in the process,
with adequate notice to all involved and manifest concern for matters of
conscience, will be an important ingredient in convincing the courts to uphold
enforcement.

                                                               T heodore       B.   O lso n
                                                            Assistant Attorney General
                                                             Office o f Legal Counsel




  16 U nlike the beliefs protected in Yoder, which were recognized by the Suprem e Court as having been
practiced consistently for centuries, church sanctuary has been a nullity for over three hundred years The
comments o f various church leaders, see supra note 1, indicate that while the bishops may sym pathize with
their pastors' intentions, they also recognize that harboring the aliens is illegal and not im m unized by an
invocation o f church sanctuary.

                                                   171